IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-60325
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

MELVIN FORD,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:97-CR-4-ALL
                       - - - - - - - - - -

                            June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Melvin Ford appeals from his sentence following his guilty-

plea convictions for violations of the Clean Water Act, 33 U.S.C.

§ 1319(c)(1)(A).   Ford argues that the district court erred by

failing to conduct an evidentiary hearing on his objections to

the PSR and that the court improperly based his sentence upon

charges in the indictment that had been dismissed.     We have

reviewed the record and find no reversible error.     Because Ford




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-60325
                                -2-

did not offer any rebuttal evidence to refute the facts contained



in the PSR, the district court was free to adopt those findings

without further inquiry.   See United States v. Angulo, 927 F.2d
202, 204-05 (5th Cir. 1991).   Further, Ford has not shown that

the district court increased his sentence in any way based upon

the dismissed felony counts in the indictment.   Accordingly, the

judgment of the district court is AFFIRMED.

     AFFIRMED.